DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller et al. (U.S. Pub No. 20180288080).
Regarding claims 1, 13, 20, Keller et al. disclose a system, non-transitory computer readable medium and method of determining whether to perform aircraft performance (See paragraph 0002, 0036), comprising: selecting, from a plurality of sensors (claim 1, paragraph 0032-0033)  and parameters associated with an aircraft type, based on expected in-flight forces to be experienced by a plurality of operationally distinct portions of the aircraft type, a plurality of groupings of sensors and/or parameters that correspond to the plurality of portions of the aircraft type; receiving (Fig.4; paragraph 0061), from .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-12, 14-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (U.S. Pub No. 20180288080) in view of Boeing (EP 3 260 943 A1).
Regarding claim 2, Keller et al. disclose all but fail to specifically disclose the limitations of claim 2, However, Boeing disclose wherein selecting the groupings of sensors and/or parameters that correspond to the plurality of portions of the aircraft type comprises selecting groupings of sensors and/or parameters that correspond to at least a wing portion, a vertical stabilizer portion, and an aileron portion of the aircraft type (See Boeing paragraph 0027).  Therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Keller et al. with that of Boeing by having additional features and using simulated values for the additional operational metrics in order to build a predictive model for structural repair during heavy maintenance with a training model.
Regarding claim 9, Boeing discloses determining simulated values for the additional operational metrics for each grouping of the plurality of groupings, based on known aerodynamic qualities of respective portions of the aircraft type that correspond to each respective grouping; and  3718-0416-US-NP prior to training the machine learning model using at least the values for the additional operational metrics, training the machine learning model using the simulated values for the additional operational metrics (See paragraph 0050-0052). Therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Keller et al. with that of Boeing by having additional features and using simulated values for the additional operational metrics in order to build a predictive model for structural repair during heavy maintenance with a training model.
  
Regarding claims 3-8, 10-12, 14-19 are disclosed in the prior art combination of Keller et al and Boeing  wherein selecting the groupings of sensors and/or parameters that correspond to the plurality of portions of the aircraft type comprises: receiving simulation and/or test data corresponding to the expected in-flight forces to be experienced by the plurality of operationally distinct portions of the aircraft type; determining, based on receiving the simulation and/or test data, known sensors and/or parameters of the aircraft type that relate to the expected in-flight forces; and selecting the groupings of sensors and/or parameters that correspond to the plurality of portions of the aircraft type based on determining the known sensors and/or parameters of the aircraft type that relate to the expected in-flight forces;  wherein selecting the groupings of sensors and/or parameters that correspond to the plurality of portions of the aircraft type comprises:  3518-0416-US-NP determining, by the computing system, sensors and/or parameters that correspond to the expected in-flight forces to be experienced by the plurality of operationally distinct portions of the aircraft type; providing, by the computing system, by way of a user interface, an indication of the sensors and/or parameters that correspond to the expected in-flight forces; and receiving, by the computing system, by way of the user interface, a selection of one or more sensors and parameters from the indication; wherein selecting the groupings of sensors and/or parameters that correspond to the plurality of portions of the aircraft type comprises: providing, by the computing system, by way of a user interface, a schematic view of the aircraft type; receiving a selection, by way of the user interface, of a portion of the schematic view that corresponds to a portion of the aircraft type; providing, by way of the user interface, selectable sensors and parameters associated with the portion of the schematic view; receiving, by way of the user interface, a selection of one or more of the selectable sensors and parameters; and determining a given grouping of sensors and parameters based on receiving the selection of one or more of the selectable sensors and parameters; and wherein determining the values of additional operational metrics comprises:  3618-0416-US-NP determining, based on comparing the values for the predetermined operational metrics, overall maximum values, overall minimum values, and average values corresponding to the values for the predetermined operational metrics, wherein the additional operational metrics include the overall maximum values, the overall minimum values, and the average values; wherein training the machine learning model using at least the values for the additional operational metrics comprises providing the overall minimum values, the overall maximum values, and the average values as inputs to the machine learning model;  prior to training the machine learning model using at least the values for the additional operational metrics, accumulating values for the additional operational metrics that correspond to a plurality of aircraft of the aircraft type until the values for the additional operational metrics correspond to a threshold number of aircraft of the aircraft type; and after determining that the values for the additional operational metrics correspond to the threshold number of aircraft of the aircraft type, training the machine learning model using the accumulated values for the additional operational metrics; wherein training the machine learning model comprises training two or more distinct machine learning models using at least the values for the additional operational metrics, the method further comprising: comparing, by the computing system, outputs of the two or more distinct machine learning models, wherein providing the instruction to perform maintenance on one or more of the plurality of portions of the aircraft or another aircraft of the aircraft type comprises providing the instruction to perform maintenance based on comparing the outputs of the two or more distinct machine learning models;  prior to training the machine learning model using at least the values for the additional operational metrics, training the machine learning model using values for additional operational metrics that correspond to other aircraft of the aircraft type; wherein providing the instruction to perform maintenance on one or more of the plurality of portions of the aircraft or another aircraft of the aircraft type comprises:  3818-0416-US-NP receiving the output of the machine learning model, wherein the output comprises a performance rating of each portion of the aircraft that corresponds to a selected grouping of sensors and/or parameters; determining that a performance rating of one or more portions of the aircraft falls below a performance rating threshold; and providing the instruction to perform maintenance on the one or more portions; wherein the computing device further comprises a user interface, and wherein the instructions are further executable by the processor to provide, by way of the user interface, suggested sensors and parameters for the groupings associated with portions of the aircraft type; wherein the computing device further comprises a user interface, and wherein selecting the plurality of groupings of sensors and parameters comprises receiving indications of the groupings by way of the user interface;  further comprising a database, wherein selecting the groupings of sensors and/or parameters that correspond to the plurality of portions of the aircraft type comprises: receiving, from the database, simulation and/or test data corresponding to the expected in-flight forces to be experienced by the plurality of operationally distinct portions of the aircraft type; determining, based on receiving the simulation and/or test data, known sensors and/or parameters of the aircraft type that relate to the expected in-flight forces; and selecting the groupings of sensors and/or parameters that correspond to the plurality of portions of the aircraft type based on determining the known sensors and/or parameters of the aircraft type that relate to the expected in-flight forces; comprising a database, wherein the instructions are further executable by the processor to: receive the feature data; transmit the feature data to the database; and transmit, with the feature data, an aircraft identifier associated with a particular aircraft that corresponds to the feature data, to the database; comprising a server associated with the machine learning model, wherein the server is configured to receive inputs from the computing device to train the machine learning model, and wherein the instructions are further executable by the processor to:  4118-0416-US-NP determine simulated values for the additional operational metrics for each grouping of the plurality of groupings, based on known aerodynamic qualities of respective portions of the aircraft type that correspond to each respective grouping; and prior to training the machine learning model using at least the values for the additional operational metrics, train the machine learning model using the simulated values for the additional operational metrics; and further comprising an aircraft maintenance controller associated with an aircraft maintenance facility, wherein providing the instruction to perform maintenance on one or more of the plurality of portions of the aircraft comprises transmitting the instruction to the aircraft maintenance controller (See Keller paragraph 002, 0004, 0032-0033, 0036, 0060-0061) (See Boeing paragraph 0027, 0050-0052).  Therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Keller et al. with that of Boeing by having additional features and using simulated values for the additional operational metrics in order to build a predictive model for structural repair during heavy maintenance with a training model.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ethington et al.  (U.S. Patent 10,706,361) discloses methods of creating a predictive model for valve performance in a fleet of aircraft. Methods include qualifying a qualification datasheet of valve-related parameters calculated from data collected during a first series of flights at least before and after a non-performance event of a valve.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661